DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to claim 1 has been withdrawn.
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. Regarding claims 1 and 7, Applicant argues that Wend does not teach “actively moved push device”, the push device 44 of Wend has been clarified (typo clarified). Wend discloses “conveyor installation 40 for transporting the carrier bags 1 comprises a stationary transport rail 41 with a traction cord 43 for moving carrier dogs 44 guided for displacement in the transport rail 41. The traction cord 43 is driven by a motor which is not shown. The carrier dogs 44 are displaceable in the transport rail 41 in the transport direction 42” C4 L5-15. The discloses “when the pressure piece 29 of a carrier bag 1 moves on the sliding surface 54, this pressure piece 29 is rotated through 90.degree. such that the larger width a of the carrier bag is moved to a position which is parallel to the sliding surface 54 and therefore to the transport direction 42 as shown by FIGS. 9 and 12” C4 L55-67. The claimed language does not include structural differentiation or language (broad language such as opening device, push element, push device) leaves room for interpretation instead of clear limitations. For the foregoing reasons, the claims stand rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-18 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wend U.S. Patent No. 8,607,963.
Claim 1, Wend teaches a method for opening a transport bag for loading and/or unloading Abstract, the method comprising: conveying the transport bag 1 along a conveying path by a conveyor system 40, in a suspended manner Fig. 9, to an opening device 54 for opening the transport bag 1, wherein the transport bag 1 has a front wall 4 and a rear wall 3 and is equipped with a movable push element 29 which effects a relative movement of the front wall 4 and the rear wall 3 with respect to one another between a closed bag state and an open bag state; exerting a pushing force from an actively moved push device 44, on a first end of the push element 29 of the transport bag 1; and converting the push element 29 from an idle conformation into a conformation subjected to a pushing force, whereby the front wall 4 and the rear wall 3 
Claim 2, Wend teaches holding the transport bag 1 on the conveyor system 40 in such a way that the conveyor system 40 forms a counter bearing 23 with respect to the pushing force exerted by the push device 54 in that a second end of the push element 29 acts on the counter bearing 23 C5 L20-40.  
Claim 3, Wend teaches reducing a distance between the first end of theBased Upon: PCT/EP2017/077603 push element 29 and the second end of the push element 29, owing to the application of the pushing force, which acts on the counter bearing 23, wherein the longitudinally stable push element 29 is converted into a conformation subjected to a pushing force and thereby moves the front wall 4 and the rear wall 3 relative to one another in the direction of the open bag state at 34 C5 L20-40.  
Claim 4, Wend teaches holding the transport bag 1 in an open bag state at34 by the push device 29 for a time required for loading and/or unloading 7,7a, wherein the time is determined by a control device of 40 C4 L35-45.  
Claim 5, Wend teaches the transport bag 1 remains idle at 54 in an open bag state at 34 during loading and/or unloading or is conveyed further by the conveyor device 40, wherein the push device 39 is moved with it accordingly.  
Claim 6, Wend teaches the transport bag 1, which is supplied in a suspended manner, is opened by the push device 29 and, before, during or after this, is pivoted from the suspended position into a delivery position C5 L1-10.  
Claim 7, Wend teaches a device for opening transport bags 1 conveyed along a conveying path in a conveyor system 40, in particular in a suspended manner Fig. 9, the 
Claim 8, Wend teaches the push element 29 is longitudinally stable and comprises one of at least one jointed rod 21,27 with at least one torque joint 24, and at least one flexible pole 22 or link chain which is stable under pushing C3 L40-55.  
Claim 9, Wend teaches the push element 29 comprises one of at least two jointed rods 21,27 in a parallelogram shape, which are connected to one another in a jointed manner, and at least one jointed rod 21,27 with two torque joints Fig. 3.  
Claim 10 parallelogram the flexible pole 22 or link chain, which is stable under pushing, is axially movably guided in a channel at 54, wherein the channel at 54 has at least one break so that, upon the application of a pushing force, a deflection of the push element 29 in the region of the break results in a relative movement of the front wall 4 and the rear wall 3 with respect to one another and therefore to the opening of the bag 1 C5 L1-10.  
Claim 11, Wend teaches the push element 29 is arranged laterally on the transport bag 1, on both sides Fig. 3.  

Claim 14, Wend teaches the portions of the front and rear wall 4,3 which are stable under pushing are connected to one another by a pivotally movable spacer 28.  
Claim 15, Wend teaches the push device at 54 has a pusher K cooperating with the first end of the push element 54, and the first end 29 of the push element r4 is formed as a push edge Fig. 3.  
Claim 17, Wend teaches a control device of 40 for adapting the conveying speed of the transport bag 1 conveyed by the conveyor system 40 and the speed of the pushing movement of the actively moved push device at 54 to one another so that the opening width and duration of the transport bag 1 can be individually determined C5 L50-60.  
Claim 18, Wend teaches a feed device for feeding goods 7, into the open transport bag 1 C5 L20-35.  
Claim 21, Wend teaches a front wall 4 and a rear wall 3 and a movable push element 25, wherein the push element 29 has a first end for the action of a push device at 54 and a second end, which acts on a counter bearing 23 formed by the conveyor system 40, so that, upon the application of a pushing force exerted by a push device at 54 on the first end of the push element 29, a relative movement of the front wall 4 and the rear wall 3 with respect to one another between a closed bag state and an open bag state can be effected C5 L1-20.  
Claim 22, Wend teaches the push element 29 comprises a carrying portion 44 for attachment to a conveyor element 41 of the conveyor system 40 in a manner which is stable under pushing Fig. 9.  

Claim 24, Wend teaches the push element 29 comprises at least one joint 24.  
Claim 25, Wend teaches the rear wall 3 of the transport bag 1 is extended upward beyond the height of the front wall 4 with a carrying portion 44 for the attachment of the transport bag 1 to the conveyor element 41, wherein the attachment is at least pivotally movable and takes place via a suspension Fig. 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wend U.S. Patent No. 8,607,963 in view of Janzen U.S. Patent No. 8,490,774.

Claim 20, Wend does not teach as Janzen teaches a direction 8 of extent of the conveyor belt 13 is adapted to a direction of extent of the conveyor system so that the transport bag 29 is pivoted into a delivery position before, during or after the opening procedure Fig. 1. It would be obvious to one of ordinary skill to use the configuration of Janzen into the invention of Wend for additional stability.
Allowable Subject Matter
Claims 16 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS